Citation Nr: 1418253	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-50 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylolisthesis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John V. Tucker, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the RO that, in pertinent part, denied an increased rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with spondylolisthesis.  

In September 2011, the Veteran and his wife testified during a hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In October 2012, the Veteran submitted a Form 21-22a, Appointment of Individual as Claimant's Representative, indicating his change in representative.

In January 2012, the Board remanded this claim for further development.  The Board also recharacterized the appeal to encompass a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board essentially found that the Veteran had put forth statements indicating that he believes his service-connected spine disability renders him unemployable.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds the claims must again be remanded for further development.

In the July 2012 VA examination, the Veteran indicated that his back was "bad today."  The Veteran reported daily low back flare-ups, but could not indicate how long they lasted.  He estimated that he loses an average of 70 percent of his back motion and function during his flare-ups.  The examiner reported that he and the Veteran mutually agreed that the Veteran could not safely perform any of the lumbar range of motion tests without severely aggravating his baseline level of back pain.  The examiner indicated, however, that the Veteran's lumbar spine was not ankylosed/fixed in position.

Under these circumstances, VA cannot rate the service-connected degenerative disc disease of the lumbar spine with spondylolisthesis without further medical clarification.  Specifically, given the reported flare-up of back pain the Veteran was experiencing during the July 2012 VA examination, the Veteran was unable to perform range of motion testing.  Therefore, the Veteran is entitled to a new VA examination with range of motion findings.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, with respect to the Veteran's assertion that he is unable to work due to his service-connected degenerative disc disease of the lumbar spine with spondylolisthesis, the Board concludes that further development and adjudication of the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine with spondylolisthesis, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected degenerative disc disease of the lumbar spine with spondylolisthesis.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected degenerative disc disease of the lumbar spine with spondylolisthesis.  All relevant tests and studies should be undertaken.  

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  

If ankylosed, the examiner should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

The examiner should render specific findings as to the impact of the service-connected degenerative disc disease of the lumbar spine with spondylolisthesis on the Veteran's ability to work.  

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3. After the development has been completed, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



